Exhibit 10.22
 




LEASE AGREEMENT


THIS AGREEMENT is made on October 7, 2011 between JJR Ringling Enterprise, LLC,
(hereinafter referred to as “Lessor”), and, Varca Ventures, Inc., A Nevada
Corporation (hereinafter referred to as “Lessee”).


RECITALS:


 
A.
Lessor is the owner of an office building in Sarasota, Florida.



 
B.
Lessee wishes to lease 2nd Floor office space from Lessor under the terms and
conditions of this instrument.



 
C.
The parties wish to set forth their agreement in writing.



THEREFORE, for good and valuable consideration, it is agreed as follows:


 
1.
Description of Property.  The leased premises are described as: 2 offices, hall
way and kitchen for a total of 550 sq. ft.



 
2.
Term.  This Lease shall be for a term commencing on October 7, 2011 and ending
on March 31, 2012.



 
3.
Base Rent.  Lessee shall pay to Lessor, as rent for the Leased Premises
$1,000/mo (sales tax included) starting on October 1, 2011.



Base rent:     934.58
Sales tax:        65.42
Total rent:  1,000.00


 
4.
Rental Sales Tax.  Lessee shall pay any sales tax on rentals during the terms of
this Lease with each monthly rental payment.  The tax is presently 7%.



 
5.
Security Deposit.  No security deposit required.



 
6.
Taxes and Assessments.  Lessor shall pay for all real estate taxes and
assessments imposed on the leased premises, and shall also pay for all
maintenance charges imposed on or associated with the leased premises.



 
7.
Maintenance, Care and Repair.  Lessee accepts the premises in the condition they
are in when taking possession, and agrees to maintain the premises in the same
general condition, order and repair as they are in at the commencement of the
term of this Lease, excepting only reasonable wear from the use of the
premises.  Lessee shall be responsible for replacing light bulbs, fluorescent
lights and ballast’s as needed.   All other normal repairs shall be made by
Lessor.  However, all repairs or replacements caused by any act or omission of
Lessee or any guest, invitee or licensee of Lessee shall be promptly made by
Lessee at his expense.

 
 
 
 

--------------------------------------------------------------------------------

 



 
8.
Utilities.  Lessor shall pay for all utilities including: water/sewer, electric,
cable and internet connection.  Lessee shall pay for all other utilities charged
to or associated with the leased premises and utility connection fees and
costs.   Lessee shall provide fire extinguishers if required by law, and shall
keep them charged at its expense.



 
9.
Improvements and Alterations.  Lessee shall make no improvements or alterations
to the leased premises without the written consent of Lessor.  Any improvements
or alterations shall belong to Lessor.



 
10.
Indemnity.  Lessee hereby covenants and agrees to hold Lessor harmless from all
claims, damages, suits or causes of action resulting from injury to persons or
property and arising thereon out of the use, occupancy or condition of the
leased premises during the term of this Lease unless any such injury is due to
negligence of Lessor.



 
11.
Use of Premises.  The premises shall be used only for a business or professional
office.  Lessee shall pay for any signs.



 
12.
Signage.  With approval from Lessor, Tenant may have signs posted in the windows
of the leased premises and above the entrance door to the Premises.



 
13.
Assignment and Subletting.  Lessee shall have the right to assign this Lease or
sublet the premises with the prior written consent of the Lease, which shall not
be unreasonably withheld.



 
14.
Default and Breach.  In addition to any remedies provided by law, any party
breaching this Lease shall be responsible for the payment of all costs and
expenses, including attorney’s fees, reasonably incurred by the other party in
enforcing the Lease, which term shall encompass collecting delinquent rental
payments,  In the event that any rent payment is due and owing for a period of
more than ten (10) days after the due date, Lessor shall have the right to
accelerate the balance of any lease payments without waiving any remedies
otherwise available.  Lessee shall pay a late payment fee of 5% of the
applicable lease payment if any rent payment is due and owing for a period of
more than ten (10) days after the due date.



 
15.
Liability Insurance.  Lessor shall maintain liability insurance for at least
$1,000,000 for bodily injury and $50,000 for property damage and shall have the
policy name Lessor as an insured party as their interest may appear.  A copy of
the policy or a certificate of insurance shall be furnished to Lessor.



 
16.
Place of Notice and Payment.  Any notices to Lessee shall be sent to the leased
premises.  Any notices and all rent payments to be given to Lessor shall be sent
to 5652 Eastwind Drive, Sarasota, FL 34233.  Notices or payments shall be deemed
received when actually delivered, or three (3) days after they are postmarked if
placed in the U.S. Mail, properly addressed, with postage prepaid.

 

 
 
 

--------------------------------------------------------------------------------

 



 
17.
Interest.  Lessor, at his option, may charge interest at the highest rate
permitted by law on all unpaid installments of rent as well as other unpaid
obligations of Lessee.



 
18.
Compliance with Laws, Regulations and Restrictions.  Lessee shall comply with
all governmental laws and regulations and regulations governing the use and
occupancy of the property.



 
19.
Inspection.  Lessee grants to Lessor the right to inspect the leased premises at
any reasonable time upon reasonable notice by Lessor to Lessee.



 
20.
Advertising.  Within sixty (60) days from the expiration of the term of this
Lease, Lessor shall have the right to advertise that the premises shall be
available for rent or sale, to place a sign on the property advertising this
fat, and to show the leased premises to prospective Lessees at reasonable times
upon reasonable notice by Lessor to Lessee.



 
21.
State of Repair.  Lessee acknowledges that the premises are in good condition
and fixtures are in good working order.  When the premises are vacated, Lessee
shall promptly, at his expense, remove all of its property, repair any damage as
necessary to restore the premises to their condition at the time of taking
occupancy, and have the carpet professionally cleaned.  Landlord shall deliver
the Premises in good condition, new paint and carpeting, and fixtures in good
working order, prior to Tenant’s occupancy.



 
22.
Destruction and Insurance.  If the premises are damaged or destroyed by fire or
other casualty so as to render all or part of the premises unleaseable, the rent
shall abate in proportion to the portion of the leased premises rendered
unleaseable.  However, there shall be no abatement if the fire or other casualty
is caused by Lessee’s intentional act.  If the premises cannot be repaired or
restored with like materials and like workmanship within ninety (90) days,
either party may terminate this Lease.  Lessee shall have no claim against any
insurance proceeds from any fire or casualty insurance.  Lessor shall not be
responsible for damage to any personal property of Lessee.



 
23.
Severability.  If any portion of this Lease is declared to be void or
unenforceable by a court of competent jurisdiction, this shall not affect the
validity or enforceability of any other portion of this Lease.



 
24.
Subordination.  Lessee’s interest under this Lease and in the leased premises
shall be subordinate to the lien and interest of any present or future mortgage
lender.  Lessee shall sign any documents that may be required by a mortgage
lender to further evidence this subordination.  Lessee shall also sign any
Lessee estoppel letters required.  All such documents shall be signed and
delivered to Lessor within seven (7) days from the date they are given to
Lessee.

 

 
 
 

--------------------------------------------------------------------------------

 



 
25.
Miscellaneous.  This Lease constitutes the entire agreement between the parties,
and may be cancelled or amended only by an instrument in writing signed by all
parties to it.  This Lease shall inure to the benefit of and be binding upon the
parties and their legal representatives, heirs, successors, and assigns.  Any
waiver or consent of Lessor of any one instance shall not be deemed a waiver or
consent of r any future act or omission by Lessee.  If there is more than one
Lessee, their liability under this Lease shall be joint and several.  All keys
to the premises shall be returned to Lessor at the termination of the lease
term.  Time is of the essence for all obligations to be performed by Lessee,
including the prompt payment of rent.  Where required, the plural shall include
the singular, the singular the plural, and any gender shall include all
genders.  Paragraph captions are for convenience only and shall not be used in
interpreting this Lease.  Which party prepared or was responsible for the
preparation of this Lease shall have no bearing on its construction or
interpretation.



IN WITNESS of this Agreement, the parties have executed it on the day and year
first mentioned above.


WITNESSES:
“LESSOR”
   
/s/ Torii K. Goar
BY: /s/ David Rosenberg
   
/s/ Kim Rossi
AS ITS: Managing Member
         
“LESSEE”
   
/s/ Torii K. Goar
BY: /s/ Randall Oser
   
/s/ Kim Rossi
AS ITS: President













 
 

 















 
 

--------------------------------------------------------------------------------

 



GUARANTY OF PERFORMANCE


For valuable consideration, the undersigned irrevocably and unconditionally
guaranties to Landlord the full, faithful and punctual performance by Tenant of
all of Tenant's covenants and agreements contained in this Lease, or any
extensions or renewals thereof, and agree that any extensions, postponements,
either of payment or enforcement, waivers, releases of any rights against any
party, or releases of any security' shall not affect the undersigned's absolute
and unconditional liability hereunder. Demand, notice of default or of
nonpayment, and all suretyship defenses whatsoever are hereby waived.


Dated, signed, sealed, and delivered this _______ day of ____________________,
2002.


WITNESSES:


_______________________________
_________________________________
 
______________, an Individual
 
_________________________________
 
Social Security Number











 
 
 
 
 
 
 

 









